EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by Benjamin Miskin on August 30, 2022.

The application has been amended as follows:
In the Claims:
Amend Claim 1 to the following: 
1. (Currently Amended) A method comprising:
receiving, by a content management system (CMS), from a computing device associated with a user account of the CMS, an identifier of a first document uploaded to the CMS and comprising first content;
determining that the CMS previously received and processed a second document comprising second content matching the first content of the first document by:
comparing the first content of the first document to content of a plurality of documents previously uploaded and processed by the CMS in association with the user account; and
identifying the second document as matching the first document based on the first content matching the second content;
determining that the second document was adapted by a user of the user account to include a set of overlaid fillable fields; 
responsive to determining that the CMS previously received and processed the second document comprising the second content matching the first content of the first document
generating for display the first document with the set of overlaid fillable fields by adding the set of overlaid fillable fields to the first document;
generating for display a plurality of controls enabling a user to modify the set of overlaid fillable fields, the plurality of controls comprising controls for determining which of the set of overlaid fillable fields to include in a template and positions of the set of overlaid fillable fields within the template;
receiving an input from the user indicating acceptance of the set of overlaid fillable fields without modifying the set of overlaid fillable fields; and
responsive to the input from the user indicating acceptance of the set of overlaid fillable fields without modifying the set of overlaid fillable fields, generating for display a prompt to generate the template for the first document comprising the set of overlaid fillable fields.

Amend Claim 2 to the following: 
2. (Currently Amended) The method of claim 1, further comprising:
in response to a request to generate the template for the first document, generating the template comprising the set of overlaid fillable fields; and
storing the template with one or more other templates associated with the user account.




Amend Claim 3 to the following: 
3. (Currently Amended) The method of claim [[2]]1, further comprising in response to a request to generate the template for the first document, storing data associated with each overlaid field, wherein the data is stored in association with the first document.

Amend Claim 4 to the following: 
4. (Currently Amended) The method of claim [[2]]1, further comprising:
in response to a request to not generate the template for the first document, storing a flag within metadata associated with the first document indicating not to prompt the user to generate the template.

Amend Claim 6 to the following: 
6. (Currently Amended) The method of claim 1, further comprising:
receiving the second document prior to receiving the first document;
determining the set of overlaid fillable fields by: 
generating for display the second document and a plurality of selectable field types;
receiving a user selection of one or more selectable field types and corresponding locations within the second document; and
storing the second document in association with one or more overlaid fillable fields associated with the one or more selectable field types;
retrieving the set of overlaid fillable fields by determining links to data structures corresponding to the set of overlaid fillable fields from metadata associated with the second document; and
adding the set of overlaid fillable fields to the first document by converting the first document into a fillable form and inserting the links to the data structures into metadata associated with the first document.

Amend Claim 21 to the following: 
21. (Currently Amended) A system comprising:
at least one processor; and
at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to:
receive, from a computing device associated with a user account, an identifier of a first document uploaded in connection with the user account and comprising first content;
determine that a second document comprising second content was previously received and processed in connection with the user account, the second content matching the first content of the first document, by: 
comparing the first content of the first document to content of a plurality of documents previously uploaded in connection with the user account; and
identifying the second document as matching the first document based on the first content matching the second content, the second document comprising an overlaid fillable field; 
incorporate the overlaid fillable field from the second document into the first document by adding the overlaid fillable field to the first document in response to determining that the second document was previously received and processed in connection with the user account and comprises the second content matching the first content of the first document
provide, for display within a graphical user interface on the computing device, the first document with the overlaid fillable field;
generate for display a plurality of controls enabling a user to modify the overlaid fillable field, the plurality of controls comprising controls for determining whether to include the overlaid fillable field in a template and a position of the overlaid fillable field within the template;
receive an input from the user indicating acceptance of the overlaid fillable field without modifying the overlaid fillable field; and
responsive to the input from the user indicating acceptance of the overlaid fillable field without modifying the overlaid fillable field, generate for display a prompt to generate the template for the first document comprising the overlaid fillable field.

Amend Claim 22 to the following: 
22. (Currently Amended) The system of claim 21, further comprising instructions that, when executed by the at least one processor, cause the system to:
in response to a request to generate the template for the first document, generate the template comprising the overlaid fillable field; and
store the template with one or more other templates associated with the user account.



Amend Claim 23 to the following: 
23. (Currently Amended) The system of claim [[22]]21, further comprising instructions that, when executed by the at least one processor, cause the system to:
receive an indication to generate the template based on a user interaction with the prompt; and
associate metadata corresponding to the overlaid fillable field with the first document to generate the template.

Amend Claim 24 to the following: 
24. (Currently Amended) The system of claim [[22]]21, further comprising instructions that, when executed by the at least one processor, cause the system to:
receive an indication to not generate the template based on a user interaction with the prompt; and
associate metadata with the first document, the metadata comprising an indication to not provide a prompt to generate the template in the future.

Amend Claim 27 to the following: 
27. (Currently Amended) A non-transitory computer-readable storage medium storing executable instructions that, when executed by at least one processor, cause a computer device to:
receive, from a computing device associated with a user account, an identifier of a first document uploaded in connection with the user account and comprising first content;
determine that a second document comprising second content was previously received and processed in connection with the user account, the second content matching the first content of the first document, by:
comparing the first content of the first document to content of a plurality of documents previously uploaded in connection with the user account; and
identifying the second document as matching the first document based on the first content matching the second content, the second document comprising an overlaid fillable field; 
incorporate the overlaid fillable field from the second document into the first document by adding the overlaid fillable field to the first document in response to determining that the second document was previously received and processed in connection with the user account and comprises the second content matching the first content of the first document
provide, for display within a graphical user interface on the computing device, the first document with the overlaid fillable field;
generate for display a plurality of controls enabling a user to modify the overlaid fillable field, the plurality of controls comprising controls for determining whether to include the overlaid fillable field in a template and a position of the overlaid fillable field within the template;
receive an input from the user indicating acceptance of the overlaid fillable field without modifying the overlaid fillable field; and
responsive to the input from the user indicating acceptance of the overlaid fillable field without modifying the overlaid fillable field, generate for display a prompt to generate the template for the first document comprising the overlaid fillable field.

Amend Claim 28 to the following: 
28. (Currently Amended) The non-transitory computer-readable storage medium of claim 27, further comprising instructions that, when executed by the at least one processor, cause the computer device to:
in response to a request to generate the template for the first document, generating the template comprising the overlaid fillable field; and
storing the template with one or more other templates associated with the user account.



Amend Claim 30 to the following: 
30. (Currently Amended) The non-transitory computer-readable storage medium of claim 27, further comprising instructions that, when executed by the at least one processor, cause the computer device to:
generate for display a plurality of controls enabling a user to modify a set of overlaid fillable fields comprising the overlaid fillable field within the first document;
receive a user input indicating acceptance of the set of overlaid fillable fields without modifying the set of overlaid fillable fields; and
responsive to the user input indicating acceptance of the set of overlaid fillable fields without modifying the set of overlaid fillable fields, generate, for display, a prompt to generate a template for the first document comprising the set of overlaid fillable fields.

Amend Claim 32 to the following: 
32. (Currently Amended) The non-transitory computer-readable storage medium of claim 27, further comprising instructions that, when executed by the at least one processor, cause the computer device to:

generate the template by associating  metadata corresponding to the overlaid fillable field with the first document to generate the template.

Allowable Subject Matter
Claims 1-8 and 21-32 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Claims 1, 21, and 27:
The prior art discloses a variety of systems for managing documents, comparing documents, and for placing field overlays on documents.
The known prior art fails to disclose or suggest each and every limitation together as claimed. Additionally, the examiner cannot determine a reasonable motivation, either in the known prior art or the existing case law, to combine the known elements to render the claimed invention. 
Thus, claims 1, 21, and 27 are allowable.

Claims 2-8, 22-26, and 28-32:
	The claims are dependent upon Claims 1, 21, and 27, respectively, and are thus allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Bradley et al., US Publication 2011/0034158, System and method for using a button to save a template.
Fields et al., US Publication 2011/0265020, System and method for saving template designs.
Zhang et al., US Publication 2013/0296494, System and method for saving template fields.
Asada, US Publication 2014/0071467, US Publication 2014/0071467, System and method for storing template with separate field overlays.
Watanabe, US Publication 2018/0024978, System and method for using controls to modify form fields in a template.
Ganta et al., US Publication 2018/0075008, System and method for saving template fields.
Hayashi et al., US Patent 6,014,677, System and method for saving template fields.
Esho et al., US Patent 9,268,763, System for storing widgets in a template.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW R DYER/Primary Examiner, Art Unit 2176